Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmadi, “A Self-Tuned Class-E Power Oscillator”.
Regarding claim 1, Ahmadi discloses a resonance oscillator circuit (Fig 14) comprising: a first oscillator (Cn1, Cn2, LF, M1) that includes a first LC resonator circuit (Cn1, Cn2, LF) and an amplifier element (M1), and oscillates by shifting a phase of an output voltage (Vo) with a predetermined phase difference (required phase for oscillation) and feeding the output voltage (divided by the two capacitors Cn1 and Cn2) back to the amplifier element (M1); and a second oscillator (Rd1, Rd2, L1, M1, C1, L2, C2, RL) that oscillates by generating a gate signal (from feedback signal), which has a frequency identical to that of the output voltage (Vo) and drives F), wherein the phase difference is a value substantially independent of an inductance of the first LC resonator circuit and a load, to which the output voltage is applied (in certain range of frequency).  
Regarding claim 2, Fig 14 shows a circuit that is capable of switching the amplifier element (M1) by the gate signal based on an input voltage, a circuit voltage, or an external voltage, generates a predetermined voltage, and applies the predetermined voltage to the input terminal of the amplifier element.  
Regarding Claim 3, Fig 14 shows wherein the amplifier element is a switching element.  
Regarding claim 4, Ahmadi implies wherein the gate signal is a binary signal that turns on or off the switching element.  
Regarding claim 5, Fig 14 shows wherein the first oscillator is any one of a Colpitts oscillator, a Hartley oscillator, and a back-coupling oscillator.  
1 oscillator and a class-E oscillator.  
Regarding claim 7, Fig 14 shows a constant current output circuit that is provided at a front stage of the first LC resonator circuit, and control an output current of the resonance oscillator circuit to be a constant current based on an input voltage inputted after oscillated.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadi in view of Abidi (US 2017/0353048).
Regarding claim 7, Ahmadi discloses in Fig 14 the resonance oscillator circuit as claimed in claim 1, however, the figure does not show further comprising a constant current output circuit that is provided at a front stage of the first LC resonator circuit, and control an output current of the resonance oscillator circuit to be a constant current based on an input voltage inputted after oscillated.  As known in the art, a constant current output circuit is used for stability of any circuits and therefore, it would have been obvious to one of ordinary skill in the art to use such a constant 
Regarding claim 8, Ahmadi discloses a resonance oscillator circuit as recited in the claim except its usage in detail in a contactless power supply system comprising: a power transmission apparatus comprising a resonance oscillator circuit; and a power reception apparatus. 
Abidi shows in Fig. 3 a contactless power supply system comprising a power transmission apparatus and a power reception apparatus. 
 (See the claims rejection above for one to one limitation matching) 
wherein the resonance oscillator circuit comprises: a first oscillator that includes a first LC resonator circuit and an amplifier element, and oscillates by shifting a phase of an output voltage with a predetermined phase difference and feeding the output voltage back to the amplifier element; and a second oscillator that oscillates by generating a gate signal, which has a frequency identical to that of the output voltage and drives the amplifier element, by shifting the phase of the output voltage with the phase difference and feeding the gate signal back to an input terminal of the amplifier element, by using the amplifier element as a switching element and using the first oscillator as a feedback circuit, wherein the phase 
Abidi shows in Fig. 3 wherein the power reception apparatus comprises: a second LC resonator circuit (C2 and L2) that is coupled to the first LC resonator circuit, and receives an AC power from the first LC resonator circuit, and a first rectifier circuit (AC-DC Rectifier) that rectifies the AC power received by the second LC resonator circuit to a DC voltage, and outputs the DC voltage to a predetermined load, and wherein the phase difference is a value substantially independent of inductances of the first and second LC resonator circuits and a load, to which the output voltage is applied.  
Therefore, it would have been obvious to one of ordinary skill in the art to use the resonance oscillator circuit of Ahmadi in a contactless power supply system as shown in Abidi as an intended application.
Regarding claim 9, Abidi does not expressly disclose wherein the power reception apparatus further comprises a DC/DC converter that is inserted between the first rectifier circuit and the load, and converts the DC voltage from the first rectifier circuit into a predetermined DC voltage.  Such 
Regarding claim 10, Abidi does not expressly disclose wherein the DC/DC converter further comprises a constant current output circuit that is provided at a subsequent stage of the DC/DC converter, and outputs a constant output current to the load based on the converted DC voltage.  Such a constant current output circuit is known in the art and therefore, it would have been obvious to one of ordinary skill in the art to use such circuit.
Regarding claim 11, Abidi does not expressly disclose wherein the power transmission apparatus further comprises a second rectifier circuit that is provided at a front stage of the resonance oscillator circuit, rectifies a predetermined AC voltage to a DC voltage, and outputs the DC voltage to the resonance oscillator circuit.  Such rectifier circuit is known in the art and therefore, it would have been obvious to one of ordinary skill in the art to use such rectifier circuit.
Regarding claim 12, Abidi does not expressly disclose wherein the power reception apparatus further comprises a power receiving controller that detects control information necessary for controlling at least one of an output voltage and an output current of the power reception apparatus, and wirelessly transmits the control information, and wherein the power transmission apparatus further comprises: a power factor 
Regarding claim 13, Abidi does not expressly disclose wherein the power reception apparatus further comprises a DC/DC converter that is inserted between the first rectifier circuit and the load, and converts the DC voltage from the first rectifier circuit into a predetermined DC voltage.  Such DC/DC converter is known in the art and therefore, it would have been obvious to one of ordinary skill in the art to use such converter
Regarding claim 14, Abidi does not expressly disclose wherein the DC/DC converter further comprises a constant current output circuit that is provided at a subsequent stage of the DC/DC converter, and outputs a predetermined output current to the load based on the converted DC voltage.  Such a constant current output circuit is known in the art and therefore, it would have been obvious to one of ordinary skill in the art to use such a constant current output circuit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170179772 A1

US 4945466 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Chang whose telephone number is (571)272-1759.  The examiner can normally be reached on M-F 7:00- 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 






/JOSEPH CHANG/Primary Examiner, Art Unit 2849